Case: 16-20277      Document: 00513863718         Page: 1    Date Filed: 02/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20277                                   FILED
                                  Summary Calendar                          February 6, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DERON LAMAR GUILLORY,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-765-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Deron Guillory has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20277    Document: 00513863718     Page: 2   Date Filed: 02/06/2017


                                 No. 16-20277

to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Guillory has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Guillory’s claims of ineffective assistance of
counsel; we therefore decline to consider the claims without prejudice to collat-
eral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record
reflected therein, and Guillory’s response. We concur with counsel’s assess-
ment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, Guillory’s motion
for appointment of counsel is DENIED, counsel is excused from further respon-
sibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2